 Case 3:18-cv-14563-BRM-TJB Document 26-2 Filed 02/11/19 Page 1 of 2 PageID: 458




Marvin
Marvin J.    Brauth, Esq.
          J. Brauth,    Esq.
WILENTZ,
W              GOLDMAN &
  ILENTZ, GOLDMAN                & SPITZER
                                    SPITZER P.A. P.A.
90  Woodbridge Center
90 Woodbridge        Center Drive
                               Drive
Post Office
Post   Office Box
               Box 10 10
Woodbridge,
W oodbridge, New New JerseyJersey 07095
                                  07095
732.636.8000
732.636.8000
Attorneys
Attorneys forfor Plaintiff
                 Plaintiff New Jersey
                                    Jersey
Coalition Of Automobile
Coalition       Automobile Retailers,
                                 Retailers, Inc.
                                            Inc.

                                             UNITED STATES DISTRICT
                                                           DISTRICT COURT
                                                                    COURT
                                                DISTRICT
                                                D           NEW JERSEY
                                                 ISTRICT OF NEW

- ----------------------------------------------X             X
 NEW
 N  EWJERSEY COALITION OF                               OF
    UTOMOTIVERETAILERS,
 AUTOMOTIVE
 A                                   RETAILERS,                    Civil Action
                                                                   Civil         No. 3:18-cv-14563
                                                                         Action No.  3:18-cv-14563
IINC.,
  NC., anon  a non-profit-profit New Jersey       Jersey                      (BRM)(TJB)
                                                                             (BRM)(TJB)
CCorporation,
    orporation,

                          Plaintiff,
                          Plaintiff,

v.
v.

 MAZDA       OFAMERICA,
       MOTOROF
 MAZDAMOTOR     AMERICA, :
IINC.,
  NC.,

                           Defendant.
                           Defendant.
- -------------------------------------- --------X            X

                                                      ERTIFICATE OF
                                                     CERTIFICATE
                                                     C           OF SERVICE

                          II hereby
                             hereby certify
                                    certify that
                                            that on February
                                                    February 11,
                                                             11, 2019,
                                                                 2019, the
                                                                       the following
                                                                           following documents
                                                                                     documents

were
were served electronically
     served electronically in accordance
                           in accordance with the electronic
                                         with the electronic case
                                                             case filing
                                                                  filing policies
                                                                         policies

and procedures
and procedures on the
               on the attorney
                      attorney of record
                               of record for
                                         for Defendant
                                             Defendant listed
                                                       listed below, and a
                                                              below, and

courtesy copy
courtesy copy of
              of the
                 the following
                     following documents was
                               documents was sent
                                              sent toto the
                                                        the chambers of the
                                                            chambers of the

Honorable
H         Brian R.
 onorable Brian R. Martinotti,
                   Martinotti, U.S.D.J. atat the
                               U.S.D.J.      the United
                                                 United States
                                                        States District
                                                               District Court for the
                                                                        Court for the



#10420914.1
#10420914.1
Case 3:18-cv-14563-BRM-TJB Document 26-2 Filed 02/11/19 Page 2 of 2 PageID: 459




District of
District of New Jersey,
                Jersey, 402
                        402 East
                            East State
                                 State Street,
                                       Street, Trenton,
                                               Trenton, New
                                                        New Jersey
                                                            Jersey 08608,
                                                                   08608, via
                                                                          via

New
N   Jersey Lawyers
 ew Jersey Lawyers Service:
                   Service:

                1.
                1.    Reply Brief
                      Reply Brief on
                                  on behalf
                                     behalf of
                                            of Plaintiff
                                               Plaintiff New
                                                         New Jersey
                                                              Jersey Coalition
                                                                     Coalition of
                                                                               of

Automotive Retailers,
Automotive Retailers, Inc.
                      Inc.("NJ
                           ("NJ CAR") in
                                      in further
                                         further support
                                                 support of motion
                                                            motion for
                                                                   for summary
                                                                       summary

jjudgment; and
  udgment; and

               2.
               2.     Response to
                      Response to Supplemental
                                  Supplemental Statement
                                               Statement of Undisputed
                                                            Undisputed Material
                                                                       Material

Facts.
Facts.

To:
To:      Brian D. Sullivan,
         Brian      Sullivan, Esq.
                               Esq.
         FOX ROTHSCHILD
         FOX    ROTHSCHILD LLP
         75 Eisenhower
         75  Eisenhower Parkway,
                            Parkway, Suite
                                     Suite 200
                                           200
         Roseland, NJ
         Roseland,    NJ 07068
                         07068
         Attorneysfor
         Attorneys   for Defendant
                         Defendant
         Mazda
         M         Motor of America,
           azda Motor        America, Inc.
                                      Inc.


                                                   s/Marvin J.J. Brauth
                                                   s/Marvin      Brauth
                                                 MARVIN
                                                 MARVIN J.J. BRAUTH
                                                             BRAUTH

Dated: February
Dated: February 11, 2019
                11, 2019




                                             2
#10420914.1
#10420914.1
